Title: From Thomas Jefferson to George Jefferson, 14 March 1806
From: Jefferson, Thomas
To: Jefferson, George


                        
                            Dear Sir
                            
                            Washington Mar. 14. 06.
                        
                        I now inclose you the reciept of Capt. Hassan for my packages. three days of N.W. wind have probably placed
                            him at the mouth of James river by this time. I stated to you that there were 10. casks & 17. boxes but I should have
                            said 8. casks & 19. boxes. Accept Affectionate salutations.
                        
                            Th: Jefferson
                            
                        
                    